            Case 1:20-cv-00763-LM Document 1 Filed 07/13/20 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE


RALPH TRULL,                                       CIVIL ACTION NO. 1:20-cv-763
                  Plaintiff,

       v.                                          REMOVED FROM THE SUPERIOR
                                                   COURT OF ROCKINGHAM COUNTY,
US FOODS, INC.,
                                                   STATE OF NEW HAMPSHIRE, CASE
                  Defendant.                       NO. 218-2020-CV-00564




                         DEFENDANT’S NOTICE OF REMOVAL

       Defendant US Foods, Inc. (“US Foods” or “Defendant”), by its attorneys and pursuant to

28 U.S.C. §§ 1331, 1332, 1441, and 1446, hereby files this Notice of Removal of the above titled

action to this Court from the Rockingham County Superior Court. In support of this Notice of

Removal, Defendant state as follows:

I.     Background and Timeliness

       1.     On June 11, 2020, Plaintiff Ralph Trull (“Plaintiff”) served a copy of the

Complaint and the attached Summons on Defendant by hand delivery to Defendant’s registered

agent. Copies of the Summons, Plaintiff’s Complaint, and all other process, pleadings, and

orders served on Defendant are attached hereto as Exhibit 1.

       2.     On May 4, 2020, Plaintiff filed his Complaint in the Rockingham County

Superior Court, titled Ralph Trull v. US Foods, Inc., Case No. 218-2020-cv-00564. In his

Complaint, Plaintiff alleges that Defendant discriminated against him on the basis of his age in

violation of the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 623, et seq.

(Count I) and N.H. RSA 354-A, et seq. (Count II). Compl. ¶¶ 56-62. Plaintiff also alleges that
            Case 1:20-cv-00763-LM Document 1 Filed 07/13/20 Page 2 of 7




Defendant discriminated against him on the basis of an alleged disability in violation of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12112(a-b), 12203 (Count III) and N.H.

RSA 354-A:7, VII(a) (Count IV). Compl. ¶¶ 63-71. Finally, Plaintiff alleges that Defendant

retaliated against him in violation of the Family and Medical Leave Act (“FMLA”), 29 U.S.C. §

2601, et seq. (Count V). Compl. ¶ 72-79.

       3.      This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b) as it is being

filed within thirty (30) days after Defendant’s receipt of a copy of an initial pleading setting forth

the claim or relief upon which this action is based.

       4.      Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

II.    The Case is Removable Based on Federal Question Jurisdiction

       5.      A civil action filed in a state court for which the federal district court has original

jurisdiction may be removed by a defendant. 28 U.S.C. § 1441(a). The federal district courts

have original jurisdiction over civil actions arising under, inter alia, the laws of the United States.

28 U.S.C. § 1331.

       6.      Here, the Court has jurisdiction over Counts I, III, and V, as they allege claims

under the ADEA, ADA, and FMLA, respectively. See Compl. ¶¶ 56-59, 63-66, 72-79. These

claims arise under federal law and can therefore be removed pursuant to 28 U.S.C. § 1441(a).

       7.      This Court has supplemental jurisdiction over Plaintiff’s state law claims asserted

in the Complaint. Title 28 U.S.C. § 1367(a) provides, in pertinent part, that

               in any civil action of which the district courts have original
               jurisdiction, the district courts shall have supplemental jurisdiction
               over all other claims that are so related to the claims in the action


                                                  2
             Case 1:20-cv-00763-LM Document 1 Filed 07/13/20 Page 3 of 7




               within such original jurisdiction that they form part of the same
               case or controversy under Article III of the United States
               Constitution.

       8.      Claims over which a federal district court has supplemental jurisdiction may be

removed pursuant to 28 U.S.C. § 1441(a). Accordingly, this Court has supplemental jurisdiction

over Plaintiff’s state law claims (Counts II and IV) and they may be removed pursuant to 28

U.S.C. § 1441(a).

III.   The Case Is Also Removable Based on Diversity Jurisdiction

       9.      Pursuant to 28 U.S.C. § 1332(a), “[t]he district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between . . . citizens of different States.” 28

U.S.C. § 1332(a).

       10.     In this case, the requirements of 28 U.S.C. § 1332(a) have been met because, as

set forth below, there is complete diversity of citizenship among the parties and the amount in

controversy exceeds $75,000.

       A.      The Parties Are Diverse

       11.     Section 1332 defines corporate citizenship as follows: “a corporation shall be

deemed to be a citizen of every State and foreign state by which it has been incorporated and of

the State or foreign state where it has its principal place of business[.]” 28 U.S.C. § 1332(c).

       12.     A corporation’s principal place of business is the place where the corporation’s

officers direct, control, and coordinate the corporation’s activity, and, in practice, that place

“should normally be the place where the corporation maintains its headquarters.” Hertz Corp. v.

Friend, 559 U.S. 77, 92-93 (2010).

       13.     US Foods is now, and ever since this action commenced has been, incorporated

under the laws of the State of Delaware. Moreover, US Foods principal place of business is


                                                 3
             Case 1:20-cv-00763-LM Document 1 Filed 07/13/20 Page 4 of 7




Illinois. US Foods’ corporate headquarters are located in Rosemont, Illinois, where US Foods’

high level officers direct, control, and coordinate US Foods’ activities, its high level corporate

officers maintain offices, and many of US Foods’ corporate level functions are performed.

       14.     Therefore, for purposes of diversity of citizenship, US Foods is a citizen of

Delaware and Illinois.

       15.     As stated in the Complaint, Plaintiff resides in Old Orchard Beach, Maine, and is

therefore a citizen and resident of the State of Maine. Compl. ¶ 2.

       16.     Because Plaintiff and Defendant are citizens of different states, this case is

“between citizens of different states.” 28 U.S.C. § 1332(a), (c).

       B.      The Amount in Controversy Exceeds $75,000

       17.     Federal diversity jurisdiction requires an amount-in-controversy threshold of at

least $75,000. See 28 U.S.C. §1332(a).

       18.     It is well settled that in determining whether a complaint meets the amount in

controversy threshold of 28 U.S.C. § 1332(a), a court should consider the aggregate value of a

plaintiff’s claims for damages. See, e.g., Bell v. Preferred Life Assurance Soc’y, 320 U.S. 238,

241 (1943) (amount in controversy requirement met if plaintiff “might recover,” inter alia,

award of actual and punitive damages in excess of amount in controversy requirement).

       19.     Plaintiff seeks “[l]ost wages, fringe benefits, loss of earning capacity and other

benefits,” in addition to “[r]easonable attorney fees, interest and costs” and “[e]nhanced

compensatory damages, liquidated damages and double damages.” Compl. at 10. Although

Plaintiff does not specify the amount of his alleged economic damages, a modest calculation

reveals alleged economic damages alone exceeding the amount in controversy threshold. Indeed,

Plaintiff claims that his alleged employment ended on April 25, 2017. Defendant’s records




                                                 4
             Case 1:20-cv-00763-LM Document 1 Filed 07/13/20 Page 5 of 7




reveal that, at the time of his termination on April 25, 2017, Plaintiff’s base annual salary was

over $70,000. Thus, based on Plaintiff’s earnings at the time of his termination, back pay alone

through the filing of this Notice (a 3 year period) is well over $200,000, exclusive of interest. 1

Coupled with the other relief Plaintiff seeks, including benefits, it is plain that Plaintiff purports

to put more than $75,000 in controversy.

       20.     Because this action is between citizens of different states and the matter in

controversy clearly exceeds the sum or value of $75,000, exclusive of interest and costs, this

Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332. Accordingly, this

action is removable to this Court pursuant to 28 U.S.C. § 1441(a).

III.   Venue And Notice

       21.     This action is pending in the Rockingham County Superior Court and, therefore,

venue for purposes of removal is proper in this Court pursuant to 28 U.S.C. § 1441(a).

       22.     Promptly upon the filing of this Notice of Removal, Defendant shall file a Notice

of Filing of Notice of Removal, with a copy of the Notice of Removal, with the Rockingham

County Superior Court, and will serve a copy thereof on Plaintiff through his counsel, pursuant

to 28 U.S.C. § 1446(d).

       23.     The undersigned has read this Notice of Removal, and to the best of the

undersigned’s knowledge, information, and belief, formed after reasonable inquiry, certifies that

Defendant’s factual allegations have evidentiary support, and its legal contentions are warranted

by existing law. The undersigned also certifies that this Notice of Removal is not interposed for




1
  To be clear, Defendant denies that Plaintiff is entitled to recover any damages. Defendant
provides the above information only for purposes of demonstrating that Plaintiff purports to put
an amount in controversy that exceeds the jurisdictional threshold.



                                                  5
              Case 1:20-cv-00763-LM Document 1 Filed 07/13/20 Page 6 of 7




any improper purpose, such as to harass, cause unnecessary delay, or needless increase in the

cost of litigation.

        24.     Defendant does not waive any rights or arguments regarding the validity or

appropriateness of service by filing this notice of removal, and reserves all such rights.

                                         CONCLUSION

        25.     Based on the foregoing, this Court has original jurisdiction over this action based

on both federal question jurisdiction and diversity of the parties under 28 U.S.C. §§ 1331 and

1332. Therefore, the Court properly may exercise jurisdiction over this lawsuit. 28 U.S.C. §

1441(a).

        26.     Pursuant to 28 U.S.C. § 1446(d), Defendant certifies that it has served a copy of

this Notice on Plaintiff, and filed a copy of this Notice with the State of New Hampshire

Rockingham County Superior Court. Defendant attaches a copy of the Notice filed with the

Superior Court Clerk hereto as Exhibit 2.

        WHEREFORE, Defendant requests that the above-described action pending against it be

removed to this Court.

Dated: July 13, 2020                           Respectfully Submitted,

                                               DEFENDANT US FOODS, INC.,

                                               By its Attorneys,

                                               /s/ J. Patrick Kennedy
                                               J. Patrick Kennedy (NH Bar # 20271)
                                               SEYFARTH SHAW LLP
                                               World Trade Center East
                                               Two Seaport Lane, Suite 300
                                               Boston, MA 02210
                                               Tel: (617) 946-4800
                                               Fax: (617) 946-4801
                                               pkennedy@seyfarth.com




                                                 6
           Case 1:20-cv-00763-LM Document 1 Filed 07/13/20 Page 7 of 7




                                   CERTIFICATE OF SERVICE

       I hereby certify that on July 13, 2020, a copy of the foregoing Notice of Removal was

filed electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system

or by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing, as set forth below. A true copy of the foregoing was also served via first class mail upon

Plaintiff’s counsel, as follows:

       Ellen Purcell
       Purcell Law Office, PLLC
       One New Hampshire Ave, Ste. 125
       Portsmouth, New Hampshire 03901
       epurcell@purcelllawnh.com

                                                        /s/ J. Patrick Kennedy
                                                        J. Patrick Kennedy




                                                  7
